OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
*1003We agree with the majority at the Appellate Division that there was sufficient evidence to sustain the trial court’s determination that appellant landlord breached the implied warranty of habitability and that in view of the breach being substantial, the abatement of rent was proper (cf. Park West Mgt. Corp. v Mitchell, 47 NY2d 316, 329).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed, with costs, in a memorandum.